Dove, J. Cavalier Insurance Corporation, as Subrogee of Virlee Brown, seeks recovery for damages to Brown’s automobile in the sum of $265.80, which were incurred in an accident on October 20, 1966. From the evidence it appears that Virlee Brown was the owmer of an automobile driven by one Clytee E. Fox; that said automobile was standing in the line of traffic, facing south, at 5118 North Cicero Avenue in the City of Chicago; that Kenneth Zydek was employed by the State of Illinois, and was operating a 1966 International truck, license No. U-5508, in a southerly direction; and, that the truck driven by Zydek collided with the rear of Virlee Brown’s automobile, causing damages thereto in the sum of $265.80. Cavalier Insurance Corporation paid Virlee Brown the said sum of $265.80, and under its policy of insurance is now subrogated to the rights of the said insured. It should be noted that no departmental report was submitted, and the respondent offered no testimony in its behalf. Before claimant makes a recovery it must be proved by a preponderance of evidence that he was free from contributory negligence, and that respondent’s negligence was the proximate cause of damages suffered. From the evidence we are of the opinion that Kenneth Zydek was guilty of negligence in the operation of respondent’s truck, and was acting in the course of his employment; and, further, that there is no evidence of contributory negligence on the part of Virlee Brown, as owner of the car, or Clytee E. Fox, as driver. Claimant, Cavalier Insurance Corporation, as Subrogee of Virlee Brown, is hereby awarded the sum of $265.80.